Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between the respective parties:
That at the time of exportation of the merchandise involved in this case such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, at the entered values, and that there was no higher foreign value for such or similar merchandise at the time of exportation of the involved merchandise [R. 2],
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper *499basis for the determination of the value of the merchandise here involved, and that such values were the entered values in each case.
Judgment will be rendered accordingly.